

94 HR 5020 IH: Get Toxic Substances Out of Schools Act of 2021
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5020IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Levin of Michigan (for himself and Mr. Bowman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Toxic Substances Control Act to authorize grants for toxic substances remediation in schools, to reauthorize healthy high-performance schools, and for other purposes.1.Short titleThis Act may be cited as the Get Toxic Substances Out of Schools Act of 2021.2.Grants for toxic substances remediation in schools(a)In generalSection 28 of the Toxic Substances Control Act (15 U.S.C. 2627) is amended—(1)in the section heading, by inserting and Tribal after State;(2)in subsection (a)—(A)by striking the subsection heading and inserting Grants for State and Tribal programs.—;(B)in the first sentence—(i)by inserting and Indian Tribes after grants to States; and(ii)by inserting during the 24-month period beginning on the date on which the grant is made after elimination; and(C)in the second sentence, by inserting or Tribal after State;(3)in subsection (b)(1)—(A)by striking subsection (a) each place it appears and inserting subsection (b) or (d); and(B)in subparagraph (B), by inserting or Indian Tribe after State;(4)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively;(5)by inserting before subsection (b) (as so redesignated) the following:(a)Definition of Indian TribeIn this section, the term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village.; and(6)by adding at the end the following:(d)Grants for toxic substances remediation in schools(1)DefinitionsIn this subsection:(A)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(B)Eligible child care providerThe term eligible child care provider means a center-based child care provider described in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A)).(C)Eligible facilityThe term eligible facility means—(i)a public school facility operated by a local educational agency;(ii)a facility operated by an early childhood education program; and(iii)a center-based child care facility operated by an eligible child care provider.(D)Environmental concern(i)In generalThe term environmental concern means environmental problems, contaminants, hazardous substances, and pollutant emissions, as described in section 504(a)(3)(A).(ii)InclusionThe term environmental concern includes poor indoor air quality.(E)Local educational agency; State educational agencyThe terms local educational agency and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Authorization of grants(A)In generalWithout regard to the ability or likelihood of the Administrator to take action under any other provision of this Act as described in subsection (b), the Administrator, in consultation with the Secretary of Education and the Secretary of Health and Human Services and in partnership with the Secretary of Labor with respect to the enforcement of applicable labor standards, may provide grants in accordance with this subsection to States and Indian Tribes for the purpose of identifying, preventing, or eliminating risks associated with the presence of a chemical substance or mixture in eligible facilities.(B)Use of grantsA State or Indian Tribe that receives a grant under this subsection shall use the grant funds directly, or provide the grant funds to a local educational agency, for use in—(i)performing inspections, testing, and monitoring for environmental concerns in eligible facilities, including high-hazard chemical products stored or used in the facilities for maintenance or instruction; and(ii)carrying out remediation measures in the eligible facilities, including removal and disposal of environmental concerns and high-hazard chemical products described in clause (i), and improving indoor air quality.(C)National guidanceThe Administrator shall allocate and award grant funds under this subsection to States and Indian Tribes based on national guidance, which the Administrator shall issue.(D)Administrative reservation(i)In generalSubject to clause (ii), the Administrator may reserve not more than 4 percent of the amounts made available for grants under this subsection to provide administrative support for the grants and technical assistance to States and Indian Tribes.(ii)Higher percentageIf the amounts made available to provide grants under this subsection are less than $500,000,000, then the Administrator may reserve more than 4 percent of those amounts to provide administrative support for grants and technical assistance to States and Indian Tribes, as determined necessary by the Administrator.(E)Distribution of grant amounts(i)Geographical distributionTo the extent practicable, the Administrator shall ensure that amounts are distributed under this subsection to geographically diverse locations.(ii)High-poverty schoolsThe Administrator shall take measures to ensure that not less than 50 percent of the amounts distributed under this subsection are used to benefit local educational agencies, early childhood education programs, and eligible child care providers with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).(iii)Tribal set-asideOf the amount made available to provide grants under this subsection for a fiscal year, the Administrator shall reserve 3 percent for purposes of awarding grants under this subsection, in consultation with the Director of the Bureau of Indian Education, to Indian Tribes for use at tribally operated schools.(3)State plansAs part of an application to receive a grant under this subsection, a State shall include a description of the means by which the State plans—(A)to ensure coordinated programmatic and funding efforts across relevant State-level agencies, including State educational agencies and other agencies with expertise in environment, health, and energy; (B)to use the grant funds for the remediation of any toxic substances in—(i)eligible facilities; and(ii)if applicable, educational facilities where juveniles are incarcerated or live as wards of the State;(C)to ensure the health and safety of students and staff during the renovation or modernization of eligible facilities; and(D)to give priority to using the grant funds to improve—(i)eligible facilities of local educational agencies, early childhood education programs, and eligible child care providers with—(I)the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in each State; or(II)if applicable, majority Indigenous students; and(ii)eligible facilities that are in areas—(I)adjacent to brownfield sites (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)); or(II)with poor outdoor air quality.(4)Project labor agreements(A)Definition of project labor agreementIn this paragraph, the term project labor agreement means a pre-hire collective bargaining agreement with 1 or more labor organizations that—(i)establishes the terms and conditions of employment for a specific construction project; and (ii)is an agreement described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)).(B)RequirementA contractor or subcontractor engaging in a construction or remediation project assisted in whole or in part with a grant provided to a State under this subsection and the total cost of which is not less than $25,000,000 shall negotiate or become a party to a project labor agreement for that project with 1 or more labor organizations.(5)Wage rate requirements(A)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded in whole or in part by a grant provided to a State under this subsection shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(B)AuthorityWith respect to the labor standards specified in subparagraph (A), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(6)Occupational health and safetyAny work performed using a grant provided to a State under this subsection shall be governed by a written job-specific abatement plan—(A)containing provisions relating to—(i)environmental compliance;(ii)a health and safety plan; and(iii)health and safety training requirements; and(B)that is stamped by a certified industrial hygienist or similar accredited occupational health and safety professional. (7)Use of American iron, steel, and manufactured products(A)DefinitionsIn this paragraph:(i)Manufactured productThe term manufactured product means any construction material or end product (as those terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including—(I)electrical components; and(II)non-ferrous building materials, including aluminum, polyvinylchloride, glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material. (ii)Produced in the United StatesThe term produced in the United States means the following:(I)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of that product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.(II)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for those iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include—(aa)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; or(bb)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.(B)RequirementsA State that receives funds under this subsection shall ensure that any iron, steel, and manufactured products used in a project carried out with those funds by a State or local educational agency are produced in the United States.(C)Waiver authority(i)In generalThe Administrator may waive the requirement under subparagraph (B) if the Administrator determines that—(I)applying the requirement would be inconsistent with the public interest;(II)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available quantity or are not of a satisfactory quality; or(III)using iron, steel, and manufactured products produced in the United States will increase the cost of the applicable overall project by more than 25 percent.(ii)PublicationBefore issuing a waiver under clause (i), the Administrator shall publish in the Federal Register a detailed written explanation of the waiver determination.(D)Consistency with international agreementsThis paragraph shall be applied in a manner consistent with the obligations of the United States under international agreements.(8)Workforce development(A)DefinitionsIn this paragraph:(i)Apprenticeship utilization requirementThe term apprenticeship utilization requirement means the use of qualified apprentices in accordance with the following:(I)In the case of a project advertised for bid during the period beginning on October 1, 2021, and ending on September 30, 2022, all specifications shall require that not less than 10 percent of the labor hours be performed by qualified apprentices.(II)In the case of a project advertised for bid during the period beginning on October 1, 2022, and ending on September 30, 2023, all specifications shall require that not less than 12 percent of the labor hours be performed by qualified apprentices. (III)In the case of a project advertised for bid on or after October 1, 2023, all specifications shall require that not less than 15 percent of the labor hours be performed by qualified apprentices. (ii)ContractorThe term contractor means a general contractor or other lead or prime contractor on a construction project carried out using a grant under this subsection.(iii)Labor hours(I)In generalThe term labor hours means the total number of hours devoted to the performance of construction activities (as defined in sector 23 of the North American Industry Classification System) with respect to a construction project carried out using a grant under this subsection by employees of the contractor and subcontractors.(II)ExclusionsThe term labor hours excludes hours worked by a foreman, superintendent, owner, or other person who is—(aa)an employee employed in a bona fide executive capacity (as defined in section 541.100 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this subsection));(bb)an employee employed in a bona fide administrative capacity (as defined in section 541.200 of that title); or(cc)an employee employed in a bona fide professional capacity (as defined in section 541.300 of that title).(iv)Qualified apprenticeThe term qualified apprentice means an employee participating in a registered apprenticeship program (as defined under the Act of August 16, 1937 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act)), that meets the standards of subpart A of part 29 and part 30 of title 29, Code of Federal Regulations (or successor regulations). (v)SubcontractorThe term subcontractor means any person or company, at any tier, that performs some or all of the obligations of the contractor.(B)RequirementEach contractor and subcontractor engaged in the performance of construction, alteration, or repair work on a project funded in whole or in part by a grant under this subsection shall, collectively, meet or exceed the apprenticeship utilization requirement applicable to the project, subject to the condition that the apprenticeship utilization requirement shall comply with the apprentice to journeyworker ratios established by the Secretary of Labor or the applicable State apprenticeship agency.(C)ParticipationEach contractor and subcontractor who employs 4 or more workers to perform construction activities (as defined in sector 23 of the North American Industry Classification System) on a project funded in whole or in part by a grant under this subsection shall employ 1 or more qualified apprentices for the purpose of meeting the apprenticeship utilization requirement applicable to that project.(D)Waivers(i)In generalThe Secretary of Labor, in consultation with the Administrator, may, on request of a State that receives a grant under this subsection, waive or adjust any requirements of subparagraphs (B) and (C) for a specific project, if the State provides documentary evidence of—(I)a demonstrated lack of availability of qualified apprentices in the applicable geographic area in which the project is carried out; and(II)a good faith effort on the part of the State and the contractor and subcontractors carrying out the project to comply with the requirements.(ii)DisclosureA waiver or an adjustment under clause (i) and the rationale of the Administrator for granting the waiver or adjustment—(I)shall be publicly available; and (II)shall not be exempt from disclosure under section 552(b) of title 5, United States Code. (E)Reporting(i)Information relating to qualified apprentices(I)In generalDuring the period in which a project carried out using a grant under this subsection is ongoing, the contractor shall include with each payment application to the State a report containing a description of—(aa)the name and apprentice registration or identification number of each qualified apprentice employed on the project;(bb)the number of qualified apprentices and labor hours worked by those qualified apprentices on the project, categorized by trade or craft; and(cc)the number of journey level workers and labor hours worked by those journey level workers on the project, categorized by trade or craft.(II)Submission to Secretary of Labor and AdministratorEach report described in subclause (I) shall be submitted to the Secretary of Labor and the Administrator at such time and in such manner as the Secretary of Labor or the Administrator may prescribe by guidance.(ii)Maintenance of reports and recordsA State that receives a grant under this subsection and each contractor and subcontractor carrying out a project using the grant shall maintain all reports and personnel records relating to the requirements of this paragraph for a period of at least 3 years after final completion of the work for the project.(iii)Submission to Administrator(I)In generalA State that receives a grant under this subsection and each contractor and subcontractor carrying out a project using the grant shall immediately submit, on request of the Administrator, any information, report, or record described in clauses (i) and (ii).(II)EnforcementIf the Administrator determines that a State, contractor, or subcontractor has failed to submit any information, report, or record under subclause (I), the State shall repay to the Administrator the amount of the applicable grant under this subsection.(F)PreemptionNothing in this paragraph preempts any applicable State or local law or policy that provides for additional skilled and trained workforce requirements on construction projects.(9)Federal share(A)In generalSubject to subparagraph (B), the Federal share of the cost of activities funded by a grant under this subsection shall be not more than 75 percent of the total project costs during the period for which the grant is made.(B)WaiverThe Administrator may increase the Federal share under subparagraph (A) to not more than 100 percent if the Administrator determines that a recipient of the grant funds is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share.(10)Eligibility for performance partnership grantsFunds awarded under this subsection may be included in a performance partnership grant in lieu of a grant under this subsection, as the Administrator determines to be appropriate.(11)Grantee data collection and reportingA State or Indian Tribe that receives a grant under this subsection shall submit to the Administrator an annual report describing—(A)the amount of the grant funds that were used for the activities described in clauses (i) and (ii) of paragraph (2)(B) during the previous year; (B)the amount of the grant funds that were used for projects at high-poverty schools; and (C)any inspections, testing, and monitoring performed, and remediation measures carried out, during the previous year using the grant, including the number of schools and the number of students that were directly served. (12)Reports(A)In generalNot later than 2 years after the date of enactment of this subsection, and every 2 years thereafter, the Administrator shall—(i)prepare a report, based on data submitted to the Administrator under paragraph (11), describing the results of the grant program under this subsection, including a description of—(I)the States and Indian Tribes that were awarded a grant under this subsection; and(II)the activities for which the States and Indian Tribes described in subclause (I) used the grant;(ii)submit the report to—(I)the Committee on Environment and Public Works of the Senate;(II)the Committee on Health, Education, Labor, and Pensions of the Senate;(III)the Committee on Energy and Commerce of the House of Representatives; and (IV)the Committee on Education and Labor of the House of Representatives; and(iii)make the report publicly available on the website of the Environmental Protection Agency in each major language spoken in each school district that has benefitted from grant funding under this subsection.(B)Period coveredA report prepared under subparagraph (A) shall cover—(i)in the case of the initial report, the period beginning on the date of enactment of this subsection and ending on the date of submission of the report; and(ii)in the case of each report thereafter, the 2-year period preceding the date of submission of the report.(13)Savings clauseThe ability of an Indian Tribe to receive a grant under this subsection does not limit or affect the authority of the Administrator under this title to establish other opportunities for Indian Tribes to apply for and receive program authorization or funding.(14)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,200,000,000 for each of fiscal years 2022 through 2032..(b)Clerical amendmentThe table of contents for the Toxic Substances Control Act (Public Law 94–469; 90 Stat. 2003) is amended by striking the item relating to section 28 and inserting the following:Sec. 28. State and Tribal programs..3.Reauthorization of healthy high-performance schools(a)Grants for healthy school environmentsSection 501 of the Toxic Substances Control Act (15 U.S.C. 2695) is amended to read as follows:501.Grants for healthy school environments(a)DefinitionsIn this section:(1)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(2)Eligible child care providerThe term eligible child care provider means a center-based child care provider described in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A)).(3)Eligible facilityThe term eligible facility means—(A)a public school facility operated by a local educational agency;(B)a facility operated by an early childhood education program; and(C)a center-based child care facility operated by an eligible child care provider.(4)Environmental concern(A)In generalThe term environmental concern means environmental problems, contaminants, hazardous substances, and pollutant emissions, as described in section 504(a)(3)(A).(B)InclusionThe term environmental concern includes poor indoor air quality.(5)Indian TribeThe term Indian Tribe has the meaning given the term in section 28(a).(6)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(b)Authorization of grantsThe Administrator, in consultation with the Secretary of Education and the Secretary of Health and Human Services, may provide grants to States and Indian Tribes for use in—(1)providing technical assistance to local educational agencies, early childhood education programs, and eligible child care providers in addressing environmental concerns in eligible facilities; and(2)the development of State and Tribal programs to support the remediation of toxic substances in eligible facilities that include—(A)standards for the planning, design, construction, management, and renovation of the eligible facilities;(B)the identification of—(i)ongoing environmental problems, including environmental concerns, in the eligible facilities; and (ii)recommended solutions to address those problems, including assessment of information on the exposure of children to environmental hazards in eligible facilities; and(C)the development of State-level or Tribal interagency memoranda of understanding for the implementation of programs described in this paragraph.(c)Savings clauseThe ability of an Indian Tribe to receive a grant under this section does not limit or affect the authority of the Administrator under this title to establish other opportunities for Indian Tribes to apply for and receive program authorization or funding..(b)Public outreachSection 503 of the Toxic Substances Control Act (15 U.S.C. 2695b) is amended—(1)in subsection (a), by striking , until the expiration of authority described in section 501(b); and(2)by adding at the end the following:(c)Outreach to States and Indian Tribes(1)DefinitionsIn this section, the terms eligible facility, environmental concern, and Indian Tribe have the meanings given those terms in section 501(a).(2)OutreachThe Administrator shall—(A)carry out periodic outreach to States and Indian Tribes to make available information relating to—(i)the exposure of children to environmental hazards in eligible facilities;(ii)regulations and guidelines applicable to identifying, remediating, and monitoring environmental hazards in eligible facilities; and (iii)other materials that may assist States and Indian Tribes in addressing environmental concerns, including high-hazard chemical products stored or used by eligible facilities for maintenance or instruction; and(B)facilitate the biannual convening at the regional or national level of school stakeholders, including parents, child health experts, researchers, nonprofit organizations, child care providers, States, and Indian Tribes that receive grants under sections 28(d) and 501 to meet with employees of the Environmental Protection Agency and other Federal agencies to discuss topics relating to—(i)the environmental health of children at eligible facilities; and (ii)the prevention, identification, remediation, and monitoring of contaminants in indoor air and other environmental health risks and threats relating to buildings and grounds of eligible facilities..(c)Environmental health programSection 504 of the Toxic Substances Control Act (15 U.S.C. 2695c) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting and not less frequently than once every 10 years thereafter, after section,;(B)in paragraph (3)(A)—(i)by redesignating clauses (v) through (vii) as clauses (vii) through (ix), respectively; and(ii)by inserting after clause (iv) the following:(v)polychlorinated biphenyls;(vi)perfluoroalkyl and pol­y­fluor­o­al­kyl substances;;(C)in paragraph (6), by striking and at the end;(D)in paragraph (7), by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(8)provides technical assistance on best practices for the removal, remediation, and disposal of lead, asbestos, polychlorinated biphenyls, and other hazardous substances; and(9)collects an inventory of schools affected by lead, asbestos, polychlorinated biphenyls, and other hazardous substances.; and(2)by striking subsection (b) and inserting the following:(b)Public availability of informationTo the maximum extent practicable, based on data submitted to the Administrator under section 28(d)(11) and any additional data reported under section 503(a), the Administrator shall make publicly available—(1)information relating to the exposure of children to environmental hazards in school facilities, including relating to indoor air quality; and(2)an inventory of schools in which hazardous substances have been found, particularly hazardous substances with the highest prevalence and harm, such as lead, asbestos, and polychlorinated biphenyls..(d)Authorization of appropriationsSection 505 of the Toxic Substances Control Act (15 U.S.C. 2695d) is amended by striking There are authorized and all that follows through 2013 and inserting There is authorized to be appropriated to carry out this title $10,000,000 for each of fiscal years 2022 through 2032.